Case 3:21-cv-00021-RGJ Document 26 Filed 08/20/21 Page 1 of 16 PageID #: 195




                             UNITED STATED DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                   LOUISVILLE DIVISION
                            CIVIL ACTION NO. 3:21-CV-00021-RGJ

DANIEL COBBLE                                                                           PLAINTIFF

V.

MICHAEL A. BENNETT                                                                   DEFENDANT

                                             *****

                          MEMORANDUM OPINION AND ORDER

       This matter is before the Court on a Motion and an Amended Motion to Remand by

Plaintiff Daniel Cobble (“Cobble”), pro se, [DE 5; DE 6], on a Motion to Dismiss by Defendant,

Michael A. Bennett (“Bennett”) [DE 21], and on Motions for Relief against Repetitive and

Vexatious Filings by Bennett [DE 22; DE 25]. Briefing is complete, and the matter is ripe. [DE

18; DE 19; DE 20; DE 23; DE 24]. For the reasons below, the Court DENIES Cobble’s Motion

and Amended Motion to Remand [DE 5; DE 6], GRANTS Bennett’s Motion to Dismiss [DE 21],

and GRANTS Bennett’s Motions for Relief against Repetitive and Vexatious Filings [DE 22; DE

25].

                                     I.     BACKGROUND

       Cobble’s complaint arises out of his criminal indictment, conviction, sentencing, and order

of restitution for pouring tar on the federal courthouse steps and in the federal courthouse entryway

in Louisville, Kentucky on May 26, 2006—United States v. Daniel L. Cobble, Criminal Action

No. 3:06-CR-93-TBR. At his sentencing in the federal criminal matter, Cobble opposed the

imposition of restitution, arguing in part that the government lacked “territorial jurisdiction.”

United States v. Cobble, Criminal Action No. 3:06-CR-93-TBR, DE 240. In June of 2007, the

Court ordered Cobble to pay $15,639.21 in restitution. Id. at DE 242. Cobble unsuccessfully
Case 3:21-cv-00021-RGJ Document 26 Filed 08/20/21 Page 2 of 16 PageID #: 196




moved to reconsider the order of restitution. Id. at DE 243; DE 245. In light of the restitution

order, the United States Attorney’s Office filed a federal criminal judgment lien in Jefferson

County, Kentucky, in August of 2007. [DE 1-1 at 4]. The lien was made against Cobble’s property

pursuant to 18 U.S.C. § 3613(c), (d).

        In December of 2020, Cobble filed this suit against the United States Attorney for the

Western District of Kentucky, now Michael A. Bennett (“Bennett”), in Franklin Circuit Court

seeking an injunction “for release of a falsified lien held by the U. S. Attorneys office in Louisville,

Kentucky.” [DE 1-1 at ¶ 1]. Bennett timely removed this action to the Eastern District of Kentucky

because the action was against a federal official. [DE 1 at ¶ 4]. Cobble moved to remand this case

to state court. [DE 5; DE 6]. The Eastern District of Kentucky transferred this action to this Court

because both parties reside in the Western District of Kentucky, the present matter is directly

related to Cobble’s federal case, and the property that is the subject of this action is situated in the

Western District of Kentucky.          [DE 7].   Once transferred, Cobble filed a Notice of Case

Withdrawal in which he purported to voluntarily remand this case to the Franklin Circuit Court.

[DE 16]. On April 6, 2021, the Court ordered Bennett to file a response to Cobble’s motion and

amended motion to remand and denied Cobble’s attempt to voluntarily remand the case to state

court in his Notice of Case Withdrawal. [DE 17]. In addition to filing his response to the motion

and amended motion to remand, Bennett now moves to dismiss this action [DE 21] and for relief

against repetitive and vexatious filings by Cobble [DE 22; DE 25]. The Court will address the

parties’ motions in turn.

                                 II.      MOTION TO REMAND

        Bennett removed this action to the United States District Court pursuant to the federal-

officer removal statute, 28 U.S.C. § 1442(a)(1). [DE 1 at 2]. In response, Cobble filed a motion



                                                   2
Case 3:21-cv-00021-RGJ Document 26 Filed 08/20/21 Page 3 of 16 PageID #: 197




and an amended motion to remand. [DE 5; DE 6]. Cobble contends that removal from state court

pursuant to § 1442(a)(1) was improper for the following reasons: (1) this Court lacks territorial

jurisdiction because the federal courthouse where the underlying criminal conduct took place is in

the state of Kentucky and the underlying criminal case is nonexistent in the record, (2) adverse

rulings by other judges in the United States District Court on unrelated cases deprive this Court of

jurisdiction over this current action, (3) the restitution lien prevents Cobble from getting a Veterans

Administration (“VA”) loan, and (4) “the federal judge adjudicating the instant action (this case)

has a material interest in not releasing the invalid lien because it would implicate the criminal acts

of Magistrate Dave Whalin, Judge Thomas Russell, and others.” [DE 5, DE 6 at 2–5]. The Court

rejects these arguments.

        The federal-officer removal statute allows removal of actions against “[t]he United States

or any agency thereof or any officer (or any person acting under that officer) of the United States

or of any agency thereof, in an official or individual capacity, for or relating to any act under color

of such office.” 28 U.S.C. § 1442(a)(1); see also Mays v. City of Flint, Mich., 871 F.3d 437, 442

(6th Cir. 2017). The purpose of § 1442(a)(1) is to permit the removal of “those actions commenced

in state court that expose a federal official to potential civil liability or criminal penalty for an act

performed . . . under color of office.” Magnin v. Teledyne Cont’l Motors, 91 F.3d 1424, 1427

(11th Cir. 1996) (internal citations omitted). “The statute reflects Congress’ intent ‘to provide a

federal forum for cases where federal officials must raise defenses arising from their official

duties.’” Reed v. Monroe, No. C09-4026-MWB, 2009 WL 2176063, at *1 (N.D. Iowa July 21,

2009) (quoting Magnin, 91 F.3d at 1427). As such, “§ 1442(a)(1) is an exception to the well-

pleaded complaint rule, which generally precludes removal where a federal question is not

apparent within the four corners of the complaint.” Reed, 2009 WL 2176063 (citing Mesa v.



                                                   3
Case 3:21-cv-00021-RGJ Document 26 Filed 08/20/21 Page 4 of 16 PageID #: 198




California, 489 U.S. 121, 136–37 (1989)). Furthermore, this section is broadly construed in favor

of removal. Arizona v. Manypenny, 451 U.S. 232, 242 (1981); In re Commonwealth’s Motion to

Appoint Counsel Against or Directed to Def. Ass’n of Philadelphia, 790 F.3d 457, 467 (3d Cir.

2015), as amended (June 16, 2015); Akers v. Flannigan, No. 21-2042-HLT, 2021 WL 2104976, at

*1 (D. Kan. May 25, 2021).

       Cobble’s suit names the United States Attorney for the Western District of Kentucky as a

defendant for the actions taken by himself, his predecessors, and/or his agents under color of

federal office. Mesa, 489 U.S. 136–137. By virtue of the fact that Cobble sued the United States

Attorney, Bennett was authorized to remove this case from state circuit court to federal district

court pursuant to 28 U.S.C. § 1442(a)(1). See, e.g, Leitner v. United States, 725 F. Supp. 2d 36,

39 (D.D.C. 2010) (removal of case against United States Attorney proper under § 1442(a)(1));

Leitner v. United States, 679 F. Supp. 2d 37, 41 (D.D.C. 2010) (same); Reed, 2009 WL 2176063,

at *1 (same). Accordingly, Cobble’s motion and amended motion to remand [DE 5; DE 6] are

DENIED.

                                 III.    MOTION TO DISMISS

       A. Standard of Review

       Federal Rule of Civil Procedure 12(b)(6) instructs that a court must dismiss a complaint if

the complaint “fail[s] to state a claim upon which relief can be granted[.]” Fed. R. Civ. P. 12(b)(6).

To state a claim, a complaint must contain “a short and plain statement of the claim showing that

the pleader is entitled to relief[.]” Fed. R. Civ. P. 8(a)(2). When considering a motion to dismiss,

courts must presume all factual allegations in the complaint to be true and make all reasonable

inferences in favor of the non-moving party. Total Benefits Plan. Agency, Inc. v. Anthem Blue

Cross & Blue Shield, 552 F.3d 430, 434 (6th Cir. 2008) (citation omitted). “But the district court



                                                  4
Case 3:21-cv-00021-RGJ Document 26 Filed 08/20/21 Page 5 of 16 PageID #: 199




need not accept a bare assertion of legal conclusions.” Tackett v. M&G Polymers, USA, LLC, 561

F.3d 478, 488 (6th Cir. 2009) (citation omitted). “A pleading that offers labels and conclusions or

a formulaic recitation of the elements of a cause of action will not do. Nor does a complaint suffice

if it tenders naked assertion[s] devoid of further factual enhancement.” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (internal quotation marks and citation omitted).

       To survive a motion to dismiss, a plaintiff must allege “enough facts to state a claim to

relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim

is plausible “when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678 (citing

Twombly, 550 U.S. at 556). “A complaint will be dismissed . . . if no law supports the claims

made, if the facts alleged are insufficient to state a claim, or if the face of the complaint presents

an insurmountable bar to relief.” Southfield Educ. Ass’n v. Southfield Bd. Of Educ., 570 F. App’x

485, 487 (6th Cir. 2014) (citing Twombly, 550 U.S. at 561–64).

       Pro se pleadings are held to a less stringent standard than formal pleadings drafted by

attorneys. Haines v. Kerner, 404 U.S. 519, 519 (1972). Yet “the lenient treatment generally

accorded to pro se litigants has limits.” Pilgrim v. Littlefield, 92 F.3d 413, 416 (6th Cir. 1996).

For example, “the less stringent standard for pro se plaintiffs does not compel the courts to conjure

up unpleaded facts to support conclusory allegations.” Leisure v. Hogan, 21 F. App’x 277, 278

(6th Cir. 2001). Additionally, the Court cannot “create a claim which [the plaintiff] has not spelled

out in his pleading.” Clark v. Nat’l Travelers Life Ins. Co., 518 F.2d 1167, 1169 (6th Cir. 1975).

A pro se complaint must still contain either direct or inferential allegations about all material

elements to sustain a recovery under some viable legal theory. See Leisure, 21 F. App’x at 278.

Ultimately, “[t]he Court’s duty to construe a pro se complaint liberally does not absolve a plaintiff



                                                  5
Case 3:21-cv-00021-RGJ Document 26 Filed 08/20/21 Page 6 of 16 PageID #: 200




of the duty to comply with the Federal Rules of Civil Procedure by providing each defendant with

fair notice of the basis of the claim.” Jones v. Cabinet for Families & Child., No. 3:07-CV-11-S,

2007 WL 2462184, at *4 (W.D. Ky, Aug. 29, 2007) (citing Swierkiewicz v. Sorema N.A., 534 U.S.

506, 514 (2002)).

        B. Analysis

        As discussed above, a federal jury convicted Cobble in 2007 for pouring roofing tar on the

federal courthouse grounds in Louisville, Kentucky, and the Court ordered Cobble to pay

restitution for costs of cleaning up the tar as part of his sentence. In August of 2007, the United

States Attorney’s Office filed a federal criminal judgment lien in Jefferson County, Kentucky, in

the amount of $15,839.21. [DE 1-1 at 4]. The lien was made against Cobble’s property pursuant

to 18 U.S.C. § 3613(c) and (d). Title 18 U.S.C. § 3613(c) provides that “[a] fine . . . or an order

of restitution . . . is a lien in favor of the United States on all property and rights to property of the

person fined” or ordered to pay restitution. 18 U.S.C. § 3613(c). Pursuant to § 3613(d), “the notice

of lien shall be considered a notice of lien for taxes payable to the United States for the purpose of

any State or local law proving for the filing of a notice of a tax lien.” 18 U.S.C. § 3613(d). The

lien continues until the liability is satisfied, remitted, or set aside, or until it becomes unenforceable

pursuant to § 3613(b), which in this case is April 17, 2027. 18 U.S.C. § 3613(c).

        The complaint seeks an injunction to prevent the United States Attorney for the Western

District of Kentucky from enforcing the 2007 federal criminal judgment lien. Cobble also seeks

compensatory and punitive damages and demands that he be repaid monies that have been offset

by the United States Treasury since 2015 and applied to his restitution debt. [DE 1-1 at 1–2]. With

respect to the underlying criminal action, Cobble asserts that he was not legally indicted, the court

did not have jurisdiction, and that a grand jury did not convene to issue a signed indictment. [Id.



                                                    6
Case 3:21-cv-00021-RGJ Document 26 Filed 08/20/21 Page 7 of 16 PageID #: 201




at 5]. Cobble also alleges that his wife was fired from her position at a day care as a result of the

restitution lien, and that Cobble has been denied VA loan financing because of the lien. [Id. at 1–

2].

       Bennett now moves to dismiss Cobble’s complaint arguing that (1) Cobble may not use a

civil suit to relitigate his criminal conviction, (2) the doctrines of res judicata and issue preclusion

also bar Cobble’s attempts to relitigate issues that have already been decided, (3) the Court lacks

authority to reduce or eliminate Cobble’s restitution obligation; (4) the efforts by the United States

to enforce the 2007 order of restitution are proper; (5) Cobble’s speculation regarding government

involvement in his wife’s termination from her job is not sufficient to state a claim; and (6)

Cobble’s complaint fails to overcome sovereign immunity. [DE 21]. In response, Cobble filed a

notice that the instant action is already closed and resumed in state court because the federal court

lacks jurisdiction. [DE 23]. Cobble further claims that the removal statutes are unconstitutional.

[DE 23 at 1]. Bennett filed a reply to Cobble’s response. [DE 24].

                               1. Challenge to Criminal Convictions

       Cobble once again attempts to challenge his 2007 federal criminal convictions. See Cobble

v. United States, No. 3:08-CV-123-ART, 2008 WL 3080152 (W.D. Ky. Aug. 5, 2008); Cobble v.

Simpson, No. 3:09-CV-00682-TBR, 2009 WL 3423444 (W.D. Ky. Oct. 14, 2009). Here, Cobble

argues that the restitution order “falsely specifies [he] was prosecuted in federal case/indictment

3:06cr93-R.” [DE 1-1 at 5]. Cobble maintains that he was not legally indicted, the court did not

have jurisdiction, and the grand jury did not meet to issue a signed indictment. Id.

       First, to the extent Cobble seeks injunctive relief regarding the validity of his criminal

convictions, “[a] federal district court lacks jurisdiction to disturb a federal criminal conviction as

part of an independent civil action against the government officials involved in securing the



                                                   7
Case 3:21-cv-00021-RGJ Document 26 Filed 08/20/21 Page 8 of 16 PageID #: 202




conviction.” Simpson, 2009 WL 3423444, at *2 ; see also Hamilton v. Simpson, 31 F. App’x 889,

890 (6th Cir. 2002); Black v. Kiper, No. 3:18-CV-P515-CRS, 2019 WL 6883811, at *2–3 (W.D.

Ky. Dec. 17, 2019) (a “civil-rights action is not the proper remedy for a state prisoner who is

challenging the fact or length of his custody”).

       Second, to the extent Cobble seeks monetary damages regarding his criminal convictions,

the doctrine announced in Heck v. Humphrey prevents such a claim. “Under the Heck doctrine, a

plaintiff cannot challenge [his] criminal conviction in a civil suit unless the conviction ‘has been

reversed on direct appeal, expunged by executive order, declared invalid by a state tribunal

authorized to make such determination, or called into question by a federal court’s issuance of a

writ of habeas corpus.’” Dobson v. Sandidge, No. 1:20-CV-00115-GNS, 2021 WL 707657, at *2

(W.D. Ky. Feb. 23, 2021) (quoting Heck v. Humphrey, 512 U.S. 477, 487 (1994) (citing 28 U.S.C.

§ 2254)). Thus, when a “judgment in favor of the plaintiff would necessarily imply the invalidity

of his conviction[,] . . . the complaint must be dismissed unless the plaintiff can demonstrate that

the conviction or sentence has already been invalidated.” Heck, 512 U.S. at 487. “The Sixth Circuit

has extended Heck to suits against federal officials arising out of federal convictions.” Simpson,

2009 WL 3423444, at *2 (citing Robinson v. Jones, 142 F.3d 905, 906–07 (6th Cir. 1998)).

Because a successful outcome on this claim would imply the invalidity of Cobble’s federal

convictions, this civil action for money damages for the alleged wrongful convictions is barred by

Heck. Simpson, 2009 WL 3423444, *2; Cobble v. United States, 2008 WL 3080152, at *4.

       Therefore, Bennett’s motion to dismiss Cobble’s challenge to his 2007 criminal

convictions is granted.

                               2. Challenge to Ordered Restitution

       Cobble’s challenge to the restitution ordered in his federal criminal case and his demand



                                                   8
Case 3:21-cv-00021-RGJ Document 26 Filed 08/20/21 Page 9 of 16 PageID #: 203




for recovery of the amount of restitution already collected are likewise barred by the doctrine

articulated in Heck v. Humphrey, 512 U.S. 477 (1994). Cobble’s restitution order is not distinct

from his underlying convictions, and Cobble’s attack of the lawfulness of the restitution order

attacks the lawfulness of his convictions. See, e.g., Blaney v. Killeen, No. 16-CV-12074, 2016

WL 6609235, at *2 (E.D. Mich. Nov. 9, 2016); Anderson v. Kelley, No. 4:20-CV-01195-JM-JTR,

2021 WL 2694247, at *3 (E.D. Ark. June 3, 2021), report and recommendation adopted, No. 4:20-

CV-1195-JM-JTR, 2021 WL 2685378 (E.D. Ark. June 30, 2021); Molina v. United States, No.

1:20-CV-911, 2021 WL 229614, at *2 (M.D. Pa. Jan. 22, 2021).

       Furthermore, to the extent Cobble attempts to challenge the overall validity of the district

court’s restitution order, “such a challenge should have been made on direct appeal.” United States

v. Banks, 422 F. App’x 137, 140 (3d Cir. 2011); see also Molina, 2021 WL 229614, at *2. This

Court lacks authority to alter the amount of restitution ordered. See, e.g., United States v. Howard,

644 F.3d 455, 457 (6th Cir. 2011); United States v. Bratton-Bey, 564 F. App’x 28, 29 (4th Cir.

2014); United States v. Martinovich, No. 4:12-CR-101, 2017 WL 11367723, at *5 (E.D. Va. Nov.

21, 2017).

       Accordingly, Bennett’s motion to dismiss Cobble’s challenge to the restitution ordered as

a part of his 2007 criminal convictions is granted.

              3. Injunction for Release of Lien and Denial of VA Loan Financing

       Cobble seeks release of a “falsified lien held by the U.S. Attorneys Office in Louisville,

Kentucky.” [DE 1-1 at ¶ 1]. Cobble maintains that the lien is fabricated and “must be removed

from active status,” as the lien is unenforceable. Id. at ¶ 2. Cobble asserts that “ [n]ot only has the

U.S. Attorneys office been collecting illegal [installments] from Cobble’s Social Security

entitlements on this illegal lien since May 2015, but also the lien is preventing approval of Cobble’s



                                                  9
Case 3:21-cv-00021-RGJ Document 26 Filed 08/20/21 Page 10 of 16 PageID #: 204




VA loan for his family’s mortgage for a new home.” Id. at ¶ 4. Additionally, Cobble seeks a

refund of the $14,550 collected pursuant to the lien “with compensatory and punitive damages for

[the United States] ongoing embezzlement and theft for over five years.” Id. at ¶ 6.

       The Court finds that Cobble fails to articulate any actionable claim against Bennett for the

imposition of the Notice of Judgment Lien (the federal criminal judgment lien), the assessment of

the levy against his social security payments, or the denial of his loan by the VA. As noted by the

Supreme Court, to survive a motion to dismiss, “[f]actual allegations must be enough to raise a

right to relief above the speculative level.” Twombly, 550 U.S. at 555.

       Here, the exhibits attached to Cobble’s complaint coupled with the records from Cobble’s

federal criminal action reflect that the lien in question arises from a final Order of Restitution

entered pursuant to the Mandatory Victims Restitution Act, 18 U.S.C. § 3663A(a)(1). The filing

of the Notice of Judgment Lien in Jefferson County in 2007 was specifically authorized by 18

U.S.C. § 3613(c) which provides that “[a] fine . . . or an order of restitution . . . is a lien in favor

of the United States on all property and rights to property of the person fined” or ordered to pay

restitution. 18 U.S.C. § 3613(c). Additionally, Cobble’s social security payments are properly

subject to a tax under the Treasury Offset Program (“TOP”) based on his failure to pay restitution.

United States v. Holley, No. 19-5492, 2020 WL 2316052, at *2 (6th Cir. Jan. 29, 2020) (“Holley’s

social security disability payments were properly subject to a 15% levy pursuant to the TOP based

on her failure to pay restitution.”) (citing 26 U.S.C. § 6331(h)). Pursuant to that program, upon

defendant’s failure to pay restitution or a criminal monetary penalty, “the Secretary of the Treasury

shall collect such tax by levying against all of defendant’s property and rights to property.” United

States v. Holley, No. 5:12-CR-00065-JMH, 2019 WL 1756258, at *3 (E.D. Ky. Apr. 19, 2019)

(citing 26 U.S.C. § 6331(h)). Finally, Cobble’s inability to obtain a VA loan stems from his failure



                                                  10
Case 3:21-cv-00021-RGJ Document 26 Filed 08/20/21 Page 11 of 16 PageID #: 205




to pay the required restitution in a timely manner. Accordingly, Cobble fails to state a claim for

which relief can be granted for the imposition of a lien or a tax levy against Cobble’s property,

including his social security payments, and dismissal of this claim is warranted.

                       4. Termination of Employment of Cobble’s Wife

       Cobble alleges that “he believes Gov’mt operatives coerced his wife’s childcare employer

to terminate his wife’s employment on December 9, 2020.” [DE 1-1 at 2]. Cobble lacks standing

to assert any claim on his wife’s behalf regarding her loss of employment. Lujan v. Defs. of

Wildlife, 504 U.S. 555, 560–61 (1992); Lifter v. Cleveland State Univ., 707 F. App’x 355, 364 (6th

Cir. 2017) (Plaintiff lacks standing to bring claims on her spouse’s behalf); Clum v. Puckett, No.

2:17-CV-233-JRG-MCLC, 2018 WL 2709509, at *4 (E.D. Tenn. June 5, 2018) (same). Thus,

Bennett’s motion to dismiss Cobble’s claim regarding his wife’s loss of employment is granted.

                            5. Constitutionality of Removal Statute

       Finally, the Court rejects Cobble’s argument in his response that all removal statutes are

unconstitutional. [DE 23 at 1]. The United States Supreme Court has repeatedly upheld the

principal of removal. See Willingham v. Morgan, 395 U.S. 402, 406–07 (1969). Additionally,

“the constitutionality of [28 U.S.C.] § 1442, the federal officer removal statute, is well-

established.” Larsen v. Frederiksen, 277 F.3d 1040, 1041 (8th Cir. 2002).

       For the reasons set forth above, the Court GRANTS Bennett’s motion to dismiss. [DE

21].

                                IV.    MOTION FOR RELIEF

       In addition to filing a motion to dismiss, Bennett filed a motion for relief from repetitive

and vexatious litigation relating to Cobble’s 2007 criminal conviction and restitution obligations

previously litigated in United States v. Cobble, 3:06-CR-93. [DE 22]. Bennett argues that



                                                11
Case 3:21-cv-00021-RGJ Document 26 Filed 08/20/21 Page 12 of 16 PageID #: 206




although Cobble was convicted by a jury and ordered to pay restitution in the federal criminal case,

Cobble has continued to tie up the judiciary and others with frivolous and repeatedly-rejected pro

se assertions for the past 15 years. Bennett further represents that Cobble has filed “articles of

impeachment” against members of the judiciary and the Clerk of Court, sent criminal complaints

about judges and others who have contributed to judicial rulings Cobble dislikes, thrown bricks

through glass in the courthouse doors, filed frivolous UCC liens, sued judges who ruled against

him, and most recently sent arrest warrants to a local sheriff seeking the arrest of members of the

United States Attorney’s Office. Id. at 1.

       Bennett requests that the Court find that Cobble’s civil litigation concerning his conviction

and restitution obligation in United States v. Cobble, Criminal Action No. 3:06-CR-93, is repetitive

and vexatious. Bennett further requests that this Court prohibit Cobble from filing any further

actions before this Court or state court seeking relief as a result of claims about his prosecution or

conviction in Criminal Action No. 3:06-CR-93, the Order of Restitution entered in that case, or

the resulting lien, without first obtaining prior approval from this Court. [DE 22 at 19]. Cobble

did not respond to this motion. Recently, Bennett filed a renewed and second motion for relief

against Cobble’s repetitive and vexatious filings noting that Cobble has continued filing pleadings

in the Franklin Circuit Court despite the fact that the current action has been removed to this Court.

[DE 25].

       It is well established that a court possesses the inherent authority to control proceedings

before it, and to take any and all necessary and appropriate steps to manage its docket. Chambers

v. NASCO, Inc., 501 U.S. 32, 43 (1991). Where a party repeatedly takes actions that interfere with

the orderly processing of cases or that undermine the dignity and solemnity of court proceedings,

a court may impose appropriate sanctions to prevent such conduct, id. 45–46, including entry of



                                                 12
Case 3:21-cv-00021-RGJ Document 26 Filed 08/20/21 Page 13 of 16 PageID #: 207




an order prospectively requiring the vexatious litigant to obtain permission from the court before

filing any new lawsuit. Filipas v. Lemons, 835 F.2d 1145, 1146 (6th Cir. 1987); Maxberry v.

S.E.C., 879 F.2d 222, 224 (6th Cir. 1989). In addition to the district court’s authority “to require

prolific litigators to obtain leave of court before accepting any further complaints for filing,” the

court may also “deny a vexatious litigant permission to proceed in forma pauperis.” Alvey v.

Western Kentucky Univ., No. 1:21-CV-49-BJB, 2021 WL 3134251, at *2–3 (W.D. Ky. July 23,

2021); see also In re McDonald, 489 U.S. 180, 184–85 (1989); Wrenn v. Vanderbilt Univ. Hosp.,

Nos. 94-5453, 94-5593, 1995 WL 111480 (6th Cir. March 15, 1995) (authorizing a court to enjoin

harassing litigation under its inherent authority and the All Writs Act, 28 U.S.C. § 1651(a)

(citations omitted)). Additionally, “federal courts possess the power to issue narrowly-tailored

orders to enjoin vexatious litigants from filing future state court actions without permission from

the court.” McClafferty v. Portage Cty. Bd. of Comm’rs, No. 5:19-CV-2219, 2021 WL 1214841,

at *20 (N.D. Ohio Mar. 30, 2021) (citing Newby v. Enron Corp., 302 F.3d 295, 301–02 (5th Cir.

2002) (“[I]t is widely accepted that federal courts possess power under the All Writs Act to issue

narrowly tailored orders enjoining repeatedly vexatious litigants from filing future state court

actions.”)). See also Johnson v. Bell, No. 2:15-CV-0048, 2016 WL 5339599, at *3 (W.D. Mich.

Jan. 15, 2016); State of Michigan v. City of Allen Park, 573 F. Supp. 1481, 1487 (E.D. Mich. 1983)

(“It is well established that a court has the power under the All Writs Act . . . to enjoin the repetitive

litigation of the same issue.”); Kersh v. Borden Chem., Inc., 689 F. Supp. 1442 (E.D. Mich. 1988)

(requiring leave of court for both federal and state suits).

        The record reflects that Cobble’s allegations in the present case are very similar to

allegations made in other lawsuits filed in or removed to this Court and which this Court dismissed.

See, e.g., Cobble v. United States, 2008 WL 3080152, at *4 (“Mr. Cobble cannot overturn his



                                                   13
Case 3:21-cv-00021-RGJ Document 26 Filed 08/20/21 Page 14 of 16 PageID #: 208




criminal conviction in this manner. Rather, the validity of an underlying conviction ‘may be

challenged only on direct appeal or through a habeas corpus proceeding.’”); Cobble v. Simpson,

2009 WL 3423444, at *2 (dismissing claims for “money damages for any alleged wrongs that

were committed against Cobble by the federal officials involved in securing his convictions”);

Cobble v. Geithner, No. 3:11-CV-21-S, 2011 WL 1625093, at *1 (W.D. Ky. Apr. 28, 2011)

(dismissing Cobble’s complaint styled “Petition for Release on Lien”).

       The Court finds the imposition of sanctions against Cobble pursuant to its inherent

authority appropriate. Cobble’s continued submission of frivolous and duplicative lawsuits related

to his 2007 criminal convictions, as well as the corresponding restitution order and lien, serves no

legitimate purpose, places a tremendous burden on the Court’s limited resources, and wastes the

time and resources of the defendants who must defend against these vexatious actions. In an effort

to prevent further duplicative ligation, the Court will require Cobble to obtain permission from the

Court before filing any new lawsuit related to his previous criminal convictions. Accordingly, the

Court GRANTS Bennett’s motion for relief from repetitive and vexatious litigation.

       Furthermore, a review of Cobble’s litigation history in only the Western District of

Kentucky reveals that he has filed 20 civil actions in this Court or that were removed to this Court

since 2001, including at least 14 cases initially without payment of filing fees. Many of these cases

have been dismissed as frivolous. The right to proceed in forma pauperis or without the payment

of fees is a privilege, not a right. Wilson v. Yaklich, 148 F.3d 596, 603 (6th Cir. 1998). “And

federal courts have the authority to revoke or deny this privilege if a litigant abuses the privilege

of proceeding in forma pauperis by filing frivolous, harassing, or duplicative lawsuits.” Sublett v.

Henson, No. 5:16-CV-00184-TBR, 2020 WL 1290609, at *7 (W.D. Ky. Mar. 18, 2020) (citing In

re McDonald, 489 U.S. at 184–85); Maxberry, 879 F.2d at 224. The Court WARNS Cobble that



                                                 14
Case 3:21-cv-00021-RGJ Document 26 Filed 08/20/21 Page 15 of 16 PageID #: 209




if he continues to file further frivolous lawsuits, even ones unrelated to his 2007 criminal

conviction, it may impose further sanctions against him, including but not limited to prohibiting

Cobble from filing any action in the Western District of Kentucky without payment of the full

filing fee.

                                     V.      CONCLUSION

        For the reasons set forth above, and being otherwise sufficiently advised, THE COURT

ORDERS AS FOLLOWS:

        (1) Cobble’s Motion and Amended Motion to Remand [DE 5; DE 6] are DENIED.

        (2) Bennett’s Motion to Dismiss [DE 21] is GRANTED.

        (3) Bennett’s Motions for Relief against Repetitive and Vexatious Filings [DE 22; DE 25]

are GRANTED.

        (4) Plaintiff, Daniel Cobble, is PRECLUDED, RESTRAINED, and ENJOINED from

filing any civil lawsuit in state or federal court asserting factual or legal claims based upon or

arising out of his prosecution or convictions in United States v. Cobble, Criminal Action No. 3:06-

CR-93-TBR (W.D. Ky.), the Order of Restitution entered in that case, or the resulting lien without

first obtaining leave of court.

        (5) Plaintiff, Daniel Cobble, must seek leave and written permission from the court before

filing any new civil actions concerning the subject matter of this action or any claims based upon

or arising out of his prosecution or convictions in United States v. Cobble, Criminal Action No.

3:06-CR-93-TBR (W.D. Ky.), the Order of Restitution entered in that case, or the resulting lien.

The request for leave should be styled “Motion Pursuant to Court Order Seeking Leave to File

Complaint.” Cobble shall certify under oath or affirmation (i) that the complaint is not a repetition

of Cobble’s previous complaints or petitions, and (ii) that the new lawsuit is taken in good faith



                                                 15
Case 3:21-cv-00021-RGJ Document 26 Filed 08/20/21 Page 16 of 16 PageID #: 210




and that the claims he raises are not frivolous or malicious. The proposed complaint must be

attached to the request for leave of court. Failure by Cobble to seek leave of court shall permit the

court wherein the case is filed to dismiss the case.

       (6) The Court will enter a separate judgment consistent with this Memorandum Opinion

and Order.




cc:    Daniel Cobble, pro se
       counsel of record                                                        August 20, 2021




                                                 16
